DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims are as follows:
Claims 1 – 16 are pending;
Claims 17 – 19 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I (represented by claims 1 – 16, drawn to a heat exchanger) in the reply filed on 4/22/2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Heat Exchanger Assemblies Having Embedded Sensors and Methods (see para 32 of PGPub).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buford (US 5,178,822) and further in view of Baba (US 2014/0331771).
Re: Claim 1, Buford discloses a heat exchanger assembly (steam generator 1, fig. 1) comprising: 
a heat exchanger housing (outer casing 12, fig. 1); 
at least one primary conduit (tube bundle 9, fig. 1) operably coupled to the heat exchanger housing (fig. 1, tube bundle is supported by support plates 18 and tubesheets 4 and 6, all of which is contained inside the outer casing 12) and configured to convey a primary heat exchange fluid (col 4 lines 10 – 16); 
at least one secondary conduit operably coupled to the heat exchanger housing (downcomer annulus 15, annulus 13, and steam annulus 16, fig. 1) and configured to convey a secondary heat exchange fluid (col 4 lines 28 – 34); 
at least one thermal interface between the primary and secondary fluids (outer surface of tubes 5, fig. 1).
Buford is silent on at least one sensor operably engaged with the thermal interface.
However Baba teaches a sensor assembly comprising a sensor housing (101, fig. 1), a sensor (piezoelectric element 108, fig. 1), a conduit (metallic sheath 112, fig. 1), processing circuitry (measuring instrument 103, fig. 1), and wires connecting the sensor to the processing equipment (wires 110A and 110B, fig. 1). The sensor is engaged on a surface (fig. 1, para 27) allowing the wall thickness to be measured (para 12). When the sensor is attached to the outside of a tube of the heat exchanger of Buford, the resulting combination is at least one sensor operable engaged with the thermal interface. 
Therefore, in view of Baba’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thermal interface of the heat exchanger of Buford with the sensor assembly as taught by Baba. This would provide the ability to monitor the thickness of the heat exchanger tubes in situ, thereby confirming the health of the plant and contributing to safety (Baba para 49).
Re: Claim 2, Buford in view of Baba teaches wherein the sensor is integrated into the at least one thermal interface (Baba para 30, sensor is bonded to surface 103 making it integral, fig. 1). 
Re: Claim 3, Buford in view of Baba teaches wherein the sensor is engaged with a secondary fluid exposed surface of the thermal interface (see claim 1, sensor 108 is attached to the outside of tube 5, and is thus engaged on the secondary side of the thermal interface).
Re: Claim 4, Buford in view of Baba teaches further comprising a sensor housing defining a space about the sensor (Baba fig. 1, housing 101 surrounds sensor 108).
Re: Claim 5, Buford in view of Baba teaches further comprising a sensor conduit (Baba fig. 1, metallic sheath 112) extending through the heat exchanger housing to the space within the sensor housing (Baba fig. 1).
Re: Claim 6, Buford in view of Baba teaches further comprising processing circuitry (Baba fig. 1, 103) operably coupled to the sensor (Baba fig. 1, processing circuitry is connected to the sensor by wires 110A and 110B).
Re: Claim 7, Buford in view of Baba teaches wherein the processing circuitry is operably coupled to the sensor via one or more wires extending to the sensor within the sensor housing (Baba fig. 1, processing circuitry 103 is connected to sensor 108 by wires 110A and 110B).
Re: Claim 8, Buford in view of Baba teaches further comprising a sensor conduit (Baba fig. 1, metallic sheath 112) extending through the heat exchanger housing to the space within the sensor housing (Baba fig. 1), the one or more wires extending through the sensor conduit to the sensor (Baba fig. 1).
Re: Claim 9, Buford in view of Baba teaches wherein the at least one primary conduit is operably coupled to a primary conduit access plenum (Buford fig. 1, inlet chamber 3).
Re: Claim 10, Buford discloses a heat exchanger assembly (steam generator 1, fig. 1) including molten salt, liquid metal, or water/steam (device is a steam generator) as part of the heat exchange fluids of the heat exchanger assembly, the assembly comprising: 
at least one thermal interface between primary and secondary heat exchange fluids of the heat exchanger assembly (outside of tubes 5 is the thermal interface with the second fluid).
Buford is silent on a sensor operably engaged with at least one thermal interface.
However Baba teaches a sensor assembly comprising a sensor housing (101, fig. 1), a sensor (piezoelectric element 108, fig. 1), a conduit (metallic sheath 112, fig. 1), processing circuitry (measuring instrument 103, fig. 1), and wires connecting the sensor to the processing equipment (wires 110A and 110B, fig. 1). The sensor is engaged on a surface (fig. 1, para 27) allowing the wall thickness to be measured (para 12). When the sensor is attached to the outside of a tube of the heat exchanger of Buford, the resulting combination is at least one sensor operable engaged with the thermal interface. 
Therefore, in view of Baba’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thermal interface of the heat exchanger of Buford with the sensor assembly as taught by Baba. This would provide the ability to monitor the thickness of the heat exchanger tubes in situ, thereby confirming the health of the plant and contributing to safety (Baba para 49).
Regarding Claims 11 and 12, limitations “wherein one or both of the primary and/or secondary heat exchange fluids is one or both of lead, sodium or other low-melt metal” and “wherein one or both of the primary and/or secondary heat exchange fluids is a molten salt.”, recited in Claims 11 and 12 respectively, which are directed to one or both of the primary and/or secondary fluids for the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Further, the heat exchanger of Buford in view of Baba is capable of “wherein one or both of the primary and/or secondary heat exchange fluids is one or both of lead, sodium or other low-melt metal” and “wherein one or both of the primary and/or secondary heat exchange fluids is a molten salt.” according to the aforementioned Claims.
Re: Claim 13, Buford in view of Baba teaches wherein one or both of the primary and/or secondary heat exchange fluids is water or steam (heat exchanger of Buford is a steam generator).
Re: Claim 14, Buford in view of Baba teaches further comprising a fission reactor operably coupled to the heat exchanger assembly (col 4 lines 10 – 11, steam generator receives primary coolant from a nuclear reactor).
Regarding Claims 15 and 16, the limitations “wherein the fission reactor utilizes a fuel molten salt” and “wherein the heat exchanger assembly utilizes a coolant molten salt”, recited in Claims 15 and 16 respectively, which are directed to (operating parameters, materials, etc..) for the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Further, the heat exchanger of Buford in view of Baba is capable of “wherein the fission reactor utilizes a fuel molten salt” and “wherein the heat exchanger assembly utilizes a coolant molten salt” according to the aforementioned Claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763